department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list mar legend taxpayer a taxpayer b bank c bank d amount e ira x dear rrrekekkekerekrererkeere this is in response to a ruling_request submitted by you on in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the following facts and representations have been submitted in support of your request taxpayer a maintained an individual_retirement_account ira x with bank c taxpayer a is married to taxpayer b taxpayer a who had handled the family finances for many years has been suffering from the increasing effects of first diagnosed in at age taxpayer b age is being treated for of her children through compounded by and has suffered the tragic loss of in the spring of taxpayer a while on a trip across the country was hospitalized and unable to and make the return trip home alone at that time taxpayer a had already experienced some confusion in personal and family matters and he further suffered a degree of sameness e taxpayer a closed out ira x at bank c by taking a full distribution of amount e less than two weeks later on taxpayer a opened up an non-ira account at bank d by depositing amount e and other funds but taxpayer a neglected to inform bank d that the main source of this deposit were his ira funds the error by taxpayer a in completing his ira rollover was not discovered until he began tax preparation in the spring of and found that a form 1099-r had been issued to him regarding the distribution of amount e taxpayer a had no memory of moving his ira funds and he did not recall where he moved amount e no further transactions have taken place with regard to amount e and these funds have remained in place based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount e from ira x because the failure to waive such requirement would be against equity or good conscience this would allow you to return amount e to one or more iras restoring the tax deferred status of amount e while not incurring the tax_liability on the unplanned distribution at this time sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money or any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by the taxpayers demonstrates that after the deposit of ira funds to a non-ira account at bank d no further transactions were made with respect to amount e which has remained in place further the facts submitted also demonstrate the serious medical conditions faced by taxpayers a and b taxpayer a age who handled all of the family finances has suffered for some time these conditions led to confusion regarding personal family and business matters and resulted in an ira transaction that taxpayer a was unable to complete therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount e taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount e in cash into one or more iras provided ail other requirements of sec_408 of the code except the 60-day rollover requirement are met with respect to such contribution this amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions regarding this ruling you may contact id at sincerely yours nan chk fitthy bbw ny - an donzell littlejohn manager employee_plans technical group enclosures notice of intention to disclose deleted copy of letter
